Title: To George Washington from Francis Mentges, 7 October 1782
From: Mentges, Francis
To: Washington, George


                  
                     Sir
                     Ashley Hills the 7th Oct. 1782
                  
                  I received your Excel. Letter dated the 1st of March—the 26th of May in Carolnia, I am happy to find that I performd the Duties as superintending Offr to your Excel. Approbation.
                  I beg leave to address your Excel. on my concern, I find by a resolve of Congress passed the 7th of Augt, that I shall be under the disagreeable necessity of retiring on half pay, by being the younghest Lieut. Colo. in the State of Pennsylvania, certainly, it is painful to me, who has served the Country for near Seven years, with the strictest attendance to the service, and now when there is a prospect of the War being soon at an End—to be left out of the Service without Money friends or Connections.  I am in hopes your Excel. will consider my Circumstances and will be pleased to grant me an Appointment in the Adjutant Generals or Inspector Generals Department, in Either of these Departments I think my self capable to perform the Duties thereunto belonging, with honor to my self and Service to the Country.  I have the Honor to be with the highest Esteeme Your Excellencys Most Ob. Hbe Servant
                  
                     F. Mentges
                     
                  
               